IN THE SUPREME COURT OF THE STATE OF DELAWARE

DENISE SUND, Individually and          §
as the Executrix of the Estate of      §   No. 232, 2020
John Sund, deceased,                   §
                                       §
       Plaintiff Below,                §
       Appellant,                      §   Court Below–Superior Court
                                       §   of the State of Delaware
       v.                              §
                                       §   C.A. No. N18C-08-143
NATIONAL RAILROAD                      §
PASSENGER CORPORATION                  §
(AMTRAK),                              §
                                       §
       Defendant Below,                §
       Appellee.                       §

                          Submitted: February 16, 2021
                           Decided: March 3, 2021

                                   ORDER

      It appears to the Court that, on January 28, 2021, the Chief Deputy Clerk

issued a notice, sent by certified mail, to the appellant, Denise Sund—Individually

and as the Executrix of the Estate of John Sund, deceased—to show cause why her

appeal should not be dismissed for her failure to file an opening brief and appendix.

Sund received the notice to show cause as evidenced by the return receipt filed with

the Court on February 4, 2021. A timely response to the notice to show cause was

due on or before February 15, 2021. Sund has not responded to the notice to show

cause, nor has she filed an opening brief. Dismissal of the appeal is therefore deemed

to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                       2